DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3 line 2, “weighed average” should be changed to “weighted average”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai US 4,881,021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Hirai discloses:
1.	A method for the correction of tool parameters of a machine tool for machining workpieces, comprising:
recording measurement values of measured characteristics as actual values of at least one workpiece machined with the machine tool (e.g., col. 2 lines 7-40);
comparing the measurement values with default set values of the workpiece (e.g., col. 2 lines 7-40), wherein the measurement values that are recorded relate to at least one of:
at least two measured characteristics;
at least two parameters of at least one measured characteristic; and
at least one measured characteristic and of at least one parameter of the same or one of another measured characteristic (e.g., col. 2 lines 7-40: “the dimensions of a machined workpiece are measured in the X-Y-Z coordinates”, col. 4 lines 47-57: “a workpiece is measured at a number of point arranged in matrix form or at random, so that the average, upper and lower values of the measurement values are obtained, and the data are rewritten in the same manner single point measurement”);
calculating an average for a tool correction value from the measurement values and associated set values (e.g., col. 2 lines 7-40: “In order to eliminate the deviation of the dimensions or configuration of the machined workpiece from those set initially because of the errors caused by the tool wear and/or the thermal displacement of the mechanical system, measurement is carried out for every machining operation or several machining operations to obtain the difference between the measured values and the initially set values, so that for instance the tool wear correcting data and the tool diameter correcting data are updated”); and
correcting the machine tool using the tool correction value (e.g., col. 2 lines 41-44).
4.	The method according to claim 1, further comprising:
performing an assignment of each measured characteristic to at least one machining tool (e.g., col. 2 lines 7-40, col. 4 lines 47-57).
5.	The method according to claim 1, wherein the tool correction value is calculated continuously from the last n measurements (with n> 1) (e.g., col. 2 lines 7-40).  
6.	The method according to claim 1, further comprising: visualizing the tool correction value (e.g., col. 9 line 64 – col. 10 line 2).  
7.	The method according to claim 6, wherein correcting the machine tool is performed automatically after determining the tool correction value or after confirmation after visualizing the tool correction value (e.g., col. 2 lines 41-44).  
8.	The method according to claim 1, wherein correcting the machine tool is performed after a continuous drift of the measurement values of a measured characteristic and/or a parameter has been detected based on the last n measurements and the measurement values exceed a default threshold value (OG, UG) or a default tolerance value (OT, UT) (e.g., col. 2 lines 7-40).
9.	The method according to claim 8, wherein the threshold value (OG, UG) can be determined (e.g., col. 2 lines 7-40, col. 4 lines 7-21: “allowable values”).
10.	The method according to claim 1, wherein the tool correction value is calculated by considering additional parameters of external factors (e.g., col. 2 line 15, col. 9 lines 56-58).  
11.	The method according to claim 1, further comprising: performing an offset correction when a threshold value (OG, UG) or a tolerance value (OT, UT) of the measurement values of a measured characteristic and/or a parameter is exceeded (e.g., col. 2 lines 34-40).  
12.	The method according to claim 1, further comprising: measuring the workpiece in the machine tool and/or on an external measuring device (e.g., col. 5 lines 55-65).
13.	The method according to claim 1, further comprising: storing a CAD data record of the workpiece in the tool machine for determining the tool correction value (e.g., col. 1 lines 48-49: “initially set dimensions or configuration”).  
14.	The method according to claim 1, further comprising: making notification by the machine tool if the measurement values of the measured characteristics and/or parameters are within threshold values (OG, UG) or tolerance values (OT, UT) (e.g., col. 2 lines 24-26, col. 4 lines 7-10).  
15.	The method according to claim 1, wherein the tool correction value is calculated considering the measurement values and/or parameters and considering past measurements (e.g., col. 2 lines 41-44, col. 9 lines 64-67).  
16.	The method according to claim 1, further comprising: performing an extrapolation of the tool correction values by taking into account past measurements (e.g., col. 2 lines 41-44, col. 9 lines 64-67).  
17.	The method according to claim 1, further comprising: transferring tool correction values for a first workpiece to other workpieces (e.g., col. 2 lines 41-44, col. 9 lines 64-67).  
18.	The method according to claim 1, wherein the measurement values are recorded from at least one of: the machine tool; an in-line measuring system; and a coordinate measuring device, an articulated arm, a manual measuring device, or another external measuring device (e.g., col. 5 lines 55-65).  
19.	The method according to claim 1, further comprising: performing a visualization and evaluation of at least one of: individual measured characteristics; parameters; tool correction data; and tool behavior (e.g., col. 2 lines 24-26, col. 4 lines 7-10).  
20.	The method according to claim 1, further comprising: grouping the measured characteristics according to tool- and/or workpiece- offsets (e.g., col. 9 lines 46-49, col. 9 lines 56-58).
21.	The method according to claim 1, further comprising: representing the machine tool and other available machine tools in graphics (e.g., col. 1 line 67 – col. 2 line 11, col. 2 lines 24-26).  
22.	The method according to claim 1, further comprising: selecting the machine tool when a project is created; displaying all available machine tools; selecting a source for quality data of the workpiece; and reading the quality data in the machine tool (e.g., col. 1 line 67 – col. 2 line 40, col. 9 lines 64-68).  
23.	The method according to claim 1, further comprising: displaying on a display or computer associated with the machine tool, at least one of: all available machine tools; a status of each available machine tool; a project running on the machine tool; recent events; and correction values (e.g., col. 1 line 67 – col. 2 line 11, col. 2 lines 24-26, col. 3 line 67 – col. 4 line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Kim US 2020/0301391.
Hirai does not disclose:
2.	The method according to claim 1, wherein a weighted average for the tool correction value is calculated from the measurement values.  
Kim (in combination with Hirai) discloses:
2.	The method according to claim 1, wherein a weighted average for the tool correction value is calculated from the measurement values (e.g., [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hirai with Kim so that a single anomalous measurement doesn’t disproportionately affect the correction value.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
10/21/22